JUSTICE LINN, dissenting: I respectfully dissent because I believe that, on the whole, the evidence is insufficient to support a conviction for murder. I would reduce the conviction to voluntary manslaughter and remand for re-sentencing pursuant to Supreme Court Rule 615(b)(3) (107 Ill. 2d R. 615(b)(3)). Voluntary manslaughter requires a conclusion that at the time of the killing the accused was acting under a sudden and intense passion resulting from serious provocation by the individual killed. (Ill. Rev. Stat. 1985, ch. 38, par. 9—2(a)(1).) Reviewing courts do not lightly set aside a trial court’s judgment that is based on the weight of the evidence and credibility of the witnesses (People v. Young (1989), 128 Ill. 2d 1, 538 N.E.2d 461); however, there are a number of undisputed facts in this case that are not inherently implausible and which, I believe, support a finding of voluntary manslaughter. During the day of the shooting, the defendant and his girlfriend had been arguing heatedly. Both were cocaine abusers, and this had affected their ability to keep their jobs at a bank and to function rationally. Defendant’s father testified that about one-half hour before the shooting he saw the decedent standing on the porch, holding the gun, appearing “glassy-eyed” and unresponsive to the father’s calls to her. Defendant testified that the decedent physically attacked him as he lay on the couch and that he had locked himself in the bathroom to evade her and let her cool down. The record shows that the decedent outweighed him by about 45 pounds. The fight continued as the decedent moved defendant’s belongings out onto the porch and he asked her to stop. Defendant was moving his things back into the apartment when she confronted him with the shotgun. The two struggled and, at some point, the gun discharged. Several defense witnesses testified that the decedent was the owner of the shotgun and that she had threatened others with the weapon on different occasions. After the shooting, defendant became hysterical and summoned help from his parents, but left before the police arrived. He turned himself in to the police shortly thereafter. It is true that the trial court rejected defendant’s testimony in favor of the State’s witnesses. Nevertheless, the portion of defendant’s testimony that the court found incredible concerned the statement that the gun was stuck in the door and discharged when decedent kicked and beat on the door, not the events leading up to the fatal shooting. The trial court put considerable weight upon the testimony of Dr. Chamblis and Detective Fournier, finding that their evidence “clearly proves it could not have happened in the way the defendant described it.” Dr. Chamblis, who admitted that he is not a ballistics expert, testified that in his opinion the gun must have been in a horizontal position and held at the level of the victim’s forehead when it discharged. It would seem, however, that the location of some of the victim’s brain matter, hair and scalp — on the ceiling of the porch — is at least consistent with defendant’s testimony that the gun went off while pointing up at an angle. Detective Fournier admitted that when he performed tests on the shotgun, he did not test the gun’s safety device, to determine whether the gun would discharge if pressure was applied to it while it was in a cocked position. I believe that the evidence of what occurred before (and even just after) the actual shooting establishes the mitigating mental state of voluntary manslaughter based on sudden and intense passion resulting from serious provocation. (See, e.g., People v. Dare (1986), 140 Ill. App. 3d 413, 488 N.E.2d 1304 (Evidence that accused and his common-law wife were alcoholics who fought when they drank and that they did so shortly before thumping and banging sounds were heard in apartment where witnesses discovered stabbed victim warranted trial court’s conclusion that accused was acting under sudden and intense passion resulting from serious provocation at time of fatal stabbing).) In Dare, the appellate court affirmed, rejecting the defense argument that the evidence required either his conviction of murder or his outright acquittal, but was insufficient to sustain a finding of voluntary manslaughter. See also People v. Ellis (1982), 107 Ill. App. 3d 603, 437 N.E.2d 409. Because I believe that there is considerable evidence in the record to establish a sufficiently serious and continuous provocation by the decedent just before the shooting, I would reduce the degree of the offense from murder to voluntary manslaughter and remand for re-sentencing.